 MILNER HOTELS, INC.599Milner Hotels,Inc.andHotel&Restaurant Employees & Bar-tenders International Union,AFL-CIO,Petitioner.Case No.4-RC-3845.August 19, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Bernard Samoff,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Petitioner seeks a unit of all employees at the ColonialHotel,York, Pennsylvania, which is 1 of 13 hotels located in thatState and operated by the Employer,' Milner Hotels, Inc.,' a Pennsyl-vania corporation.The estimated out-of-State purchases of theColonial Hotel are $1,800 and its estimated annual gross income is$146,500.3Less than 75 percent of the guests stay at the hotel for amonth or more. In view of these facts, the Employer contends thatthe Board should not assert jurisdiction in this proceeding becausethe Colonial Hotel is essentially a local enterprise and because itsoperations do not meet, as is clear from the above facts, the Board'sjurisdictional standards for the hotel industry 4The Petitioner, how-ever, takes the position, opposed by the Employer, that, for purposesof jurisdiction, the overall operations of the Employer must be takeninto account and not just those of the Colonial Hotel.We agree withthis contention.It is the impact of the totality of an employer'soperations on commerce that must be considered for jurisdictionalpurposes .5Thus, with respect to the Employer's overall operationsin the State of Pennsylvania, the record shows that during 1958Milner Hotels, Inc., made out-of-State purchases of approximately$10,000 and had a gross income of approximately $704,000.Further,1The Employer's name appears as amended at the hearing.In view of our decision herein, we need not consider the Petitioner's contention thatvarious corporations namedMilner Hotels,Inc., including the Employer,each incorpo-rated in different States, and certain other related corporations, constitute a singleemployer for jurisdictional purposes under the Act.8As the Employer had not operated the ColonialHotel fora year at the time of thehearing,the jurisdictional facts were computed by projecting the information then avail-able for a 12-month period.a Floridan Hotel of Tampa, Inc.,124 NLRB 261.61The T.H. Rogers Lumber Company,117 NLRB 1732, 1735; see alsoFloridanHotelofTampa, Inc.,supra.124 NLRB No. 80. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDnone of the 13 hotels owned or operated by the Employer are residen-tial hotels in which 75 percent of the guests stay a month or more.Consequently, we find that the Employer's operations affect commercewithin the meaning of the Act 6 and meet the Board's jurisdictionalstandards for the hotel industry.'Accordingly, we find that it willeffectuate the purposes of the Act to assert jurisdiction in thisproceeding.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer and the Petitioner agree that a unit limited to theemployees at the Colonial Hotel is appropriate.The Petitioner, how-ever, would include, and the Employer exclude, as a supervisor, the"chef."This individual is responsible generally for the kitchen, aswell as for the preparation and serving of food at the hotel.He alsohas limited authority to make small purchases for the hotel kitchen.He does not have the authority to hire or discharge other employees,nor is there a substantial basis for concluding that he can effectivelyrecommend such action.Accordingly, we find he is not a supervisor,and therefore include him in the unit.'The Employer would also exclude, and the Petitioner include, threedesk clerks identified as the day clerk, afternoon clerk, and nightclerk.They are responsible for the direction of other employees inthe manager's absence and for the hotel in general.Though they donot have the authority to hire or discharge other employees they caneffectively recommend such action.Accordingly, we find the deskclerks to be supervisors.They are, therefore, excluded from the unit .9In view of the foregoing, we find that the following employees ofthe Employer constitute a unit appropriate for purpose of collectivebargaining within the meaning of Section 9(b) of the Act:All employees employed at the Employer's Colonial Hotel, York,Pennsylvania, including the chef, saladmaker, waitresses, elevatoroperators, bellhops, helpers, bar employees, and maintenance em-ployees, but excluding the manager, housekeeper, desk clerks, guards,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]"SeeN.L.R.B. v. Richland Laundry & Dry Cleaners,207 F. 2d 305(C.A. 9).7 Floridan Hotel of Tampa,Inc., supra.-s Bear Brand Hosiery Company,93 NLRB 95, 96.e SeeAmerican Factors, Limited,109 NLRB 834,837 (senior clerk).